Citation Nr: 1608680	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-46 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for neurological disabilities of the upper extremities, other than cervical radiculopathy, to include carpal tunnel syndrome and ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty for training from March 1983 to August 1983 and active duty from January 2005 to April 2006, with additional service from 1982 to 2007 in the Michigan Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This issue was before the Board in 2014 and 2015.  The issue was remanded for additional medical opinions.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, his bilateral carpal tunnel syndrome and ulnar neuropathy are related to his military service.


CONCLUSION OF LAW

The Veteran's bilateral carpal tunnel syndrome and ulnar neuropathy were incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 113.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran argues that as a result of his second period of service he developed or aggravated his bilateral carpal tunnel syndrome/ulnar neuropathy.  The Veteran returned from his second period of active service, from service in Iraq, in April 2006.  His Duty MOS while serving from January 2005 to April 2006 was as a tracked vehicle mechanic.  The Board notes that the Veteran is currently service connection for bilateral upper extremity cervical radiculopathy.

A January 2005 private record noted the Veteran worked as a mechanic in the National Guard.  In May 2004, while evaluating the Veteran's complaints of chest discomfort, it was thought that it might be brought on by strenuous exertion with the upper extremities; however, the evaluation did not include any complaints or findings regarding hand and arm symptoms.

On his March 2006 post-deployment medical history, the Veteran marked that he had "numbness or tingling of his hands or feet" while on deployment.  The Veteran's evaluations prior to his second period of active service did not include a diagnosis of or findings related to carpal tunnel syndrome or ulnar neuropathy. 

In April 2006, the Veteran complained of arm numbness.  He underwent cardiac testing.  He complained of numbness in the ulnar nerve distribution of his bilateral hands, which he stated he had had for "three to four months."  He was noted to work as a mechanic.  He stated that the numbness was "becoming bothersome."   

Another April 2006 record noted the Veteran had just returned from a year's duty in Iraq, and he was complaining of numbness in the ulnar nerve distribution of bilateral hands 4th and 5th digits, "which he has had for 2 to 4 months."  Pertinent history included that he worked as a mechanic.  

In May 2006, the Veteran complained of numbness and tingling in his hands "fairly intermittently over the last four or five years."  In the last year, the symptoms worsened.  Most of the paresthesias are noted in the fourth and fifth digits of his hands.  He has weakness in his grip, beginning in the past six months.  When he "rests his elbows on something his hand will go numb almost immediately."  Electrodiagnostic testing showed evidence suggestive of chronic ulnar neuropathy in the upper extremities.  A needle EMG suggested chronic denervation.  The impression was of bilateral ulnar neuropathy, likely localized to an area proximal to the elbows.

During a December 2006 VA neurology consultation, the Veteran reported he was dispatched to Iraq the prior year.  "He came back and now has worsening of his symptoms of...numbness, tingling, and pain in the hands."  He reported he was a diesel engine mechanic, and "while in Iraq he started having increasing numbness tinging and pain in both hands."  After he came back he was diagnosed with bilateral carpal tunnel syndrome by a local doctor.

A January 2007 x-ray revealed mild disc space narrowing, worse at C5-6 with no neural foraminal narrowing.  "Ulnar nerve lesion proven by EMG per Dr. G.  Hands now getting numb and painful."  A February 2007 MRI showed spondylosis, most pronounced at C6-7 with central canal stenosis.

In February 2007, the Veteran was afforded a general VA examination.  The examiner noted private records "implying the [Veteran] had symptoms of carpal tunnel syndrome for 4-5 years prior to May 2006."  The Veteran reported he had carpal tunnel syndrome prior to active duty, but that "when he returned from Iraq he had an acute exacerbation of his symptoms."  He stated he "rested his arm on the arm of a chair and his hands 'fell asleep for 2 days' when he returned home [from Iraq]."  The examiner remarked that the etiology of the Veteran's carpal tunnel syndrome was "idiopathic."  A full nexus opinion was not provided.

An April 2007 record from private physician, P.J., included that the Veteran reported a 1.5 year history of tingling and numbness in his ring and small fingers bilaterally.  He also complained of other digits while asleep and when he is working.  A May 2006 EMG from Dr. G. was noted to show chronic bilateral ulnar neuropathies.  Dr. P.J. noted that the Veteran had three conditions involving his hands: ulnar neuropathy, bilateral carpal tunnel syndrome and "left middle finger trigger digit."  Dr. P.J. recommended ulnar nerve decompressions and open carpal tunnel releases.  The Veteran underwent surgery in May 2007.  "Eight days out from his right open carpal tunnel release and in situ ulnar nerve decompression," and his paresthesias had resolved.  

In December 2007, the Veteran reported tingling with extremes of neck movement, especially when he "weights his shoulders by letting his arm hang."  Myelogram CT showed spondylosis at the C5-6 and C6-7 levels as well as multi-level spondylosis in the thoracic region.  However, only at one segment is there a modest degree of spinal stenosis at the C5-6 level.  He was offered surgery --cervical decompression and fusion at the C5-6 and C6-7 levels to expand the spinal canal.

By March 2008, the Veteran was again seeking treatment.  A prior electrodiagnostic examination of the Veteran's upper extremities showed moderate bilateral ulnar neuropathies at the elbows.  He underwent ulnar nerve decompression and his upper extremity symptoms greatly improved.  He continued to have significant neck pain and occasional discomfort in the shoulder girdles.  "Several months ago (the fall of 2007) his neck pain increased and paresthesias into the shoulder girdle and arms increased."  He had discomfort in the biceps, shoulders and sometimes left thumb, as well as right discomfort radiated down into the extensor surface of the forearm.  He also had the return of paresthesias in the fingers of both hands.  He reported that it felt different than the prior ulnar neuropathies.  Testing revealed electrodiagnostic evidence of chronic ulnar neuropathy that appeared to have resolved, mild changes in C7 innervated myotomes in the right upper extremity consistent with chronic C7 radiculopathy, and mild changes in the C6 innervated myotomes on the left, consistent with chronic left C6 radiculopathy.

A September 2008 MRI of the cervical spine revealed mild to moderate central canal stenosis at C5-6 and a large herniated disc at T1-2, causing mild to moderate cord compression.

An August 2009 neurology evaluation noted the Veteran had "chronic cervicalgia of the cervical spine evaluated by private sector neurosurgery and was recommended to have surgery due to defect found on myelogram CT scan."  He was also noted to have previously had bilateral carpal tunnel releases and bilateral cubital tunnel releases with possible ulnar nerve transposition.

In January 2010, Dr. G. provided a letter stating she reviewed the Veteran's primary care physician's records dating from 1999 to 2004, and that prior to his deployment to Iraq there was one mention of acute lumbar strain that resolved, and there was no record of neck discomfort.  "There are several examinations which support normal upper extremity strength and range of motion of the neck with normal muscle stretch reflexes.  It is my medical opinion that his cervical stenosis and subsequent functional loss are directly a result of his military service."

In May 2010, the Veteran reported intermittent sensations of tingling involving his entire arms and forearms and all digits of his hands.  Neck movement could produce these paresthesias.

In August 2014, Dr. G. again provided electrodiagnostic studies.  The Veteran continued to have bilateral numbness and tingling in the hands.   On upper extremity evaluation there was deformity noted (bilateral Heberden's and Bouchard's nodes, chronic fatigue and synovitis changes noted in the palm of each hand).  Nerve testing showed "mild to moderate left carpal tunnel syndrome, without axonal injury, normal EMG of the right upper extremity, although, there are some borderline changes that suggest the possibility of carpal tunnel syndrome developing, bilateral ulnar neuropathies at the elbows."

During an August 2014 examination for cervical radiculopathy, the examiner provided a positive nexus opinion between the Veteran's neck condition and his active service.  The examination also found cervical radiculopathy.  The examiner noted he had C7 and C8/T1 nerve root involvement (middle and lower radicular group).  During a peripheral nerves evaluation, the Veteran reported paresthesias in the forearms and hands since 2006.  He reported carpal tunnel release and ulnar nerve release done in 2007, but that he continued to have symptoms and he frequently drops things.  He had negative Phalen's and Tinel's signs bilaterally (median nerve evaluations).  However, he was found to have incomplete paralysis of the radial, median, and ulnar nerves bilaterally.  The examiner noted in the opinion section that the Veteran had the possible recurrence of bilateral carpal tunnel syndrome and bilateral ulnar neuropathies, as per EMG studies.

Following a Board remand, the Veteran was provided an additional VA examination in February 2015.  The examination included that in July 2005, the Veteran was thrown back from a mortar blast while in a metal turret, when he struck his head and felt pain in his neck.  The Veteran reported his arms first "fell asleep" on the "underside" the first month after he returned from Iraq in 2006.  The examiner noted the private May 2006 record which noted he had numbness and tingling in his hands for the "last four or five years," but that it was only when it became severe that he sought assessment.  The examiner noted the Veteran complained of numbness in his hands during his post deployment physical in 2006.  After surgery on his elbows and wrists, he continued to have problems with numbness and weakness in his arms and hands.  A 2008 cervical spine MRI showed progression of his cervical arthritis from February 2007, and spinal stenosis was noted.  The examiner noted that the Veteran had "clinical and neuroimaging studies evidencing a 'radiculopathy' causing his problems."  In the cervical region he had spinal stenosis and C5-6 radiculopathy giving him pain, weakness and sensory changes in these nerve roots, "due to arthritis at the C4-5 and C5-6 level."  The bilateral C6 and C7 findings on EMG/NCV studies done in 2008 suggest that the cervical stenosis may have been compression of both sides of the spinal canal and roots to create this abnormal study.  The examiner opined that it was "more likely than not, more than 50 percent probability, that the ulnar and median neuropathy existed prior to active duty from 2005 to 2006" because there was evidence in May 2006 that his numbness and tingling in his hands began four or five years prior.  The examiner also opined that it was "more likely than not, more than 50 percent probability" that any increase in the ulnar and median neuropathy was due to natural progression."  The examiner noted that the Veteran's major position during deployment was as an "overseer for mechanical work for a platoon.  He did some work with his hands but he would not have classified himself as doing manual labor while he was there in Iraq.  Since he did not do excessive manual labor with his hands while deployed between 2005 and 2006, the numbness in his hands that was due to the ulnar and median neuropathy did not progress more than its natural progression."  The examiner noted the Veteran worked as a technician for the National Guard on inactive duty "servicing motor vehicle equipment from 1985 to 2002."  "This job on inactive duty contributed to his bilateral ulnar neuropathy and bilateral carpal tunnel."  The examiner gave a positive nexus opinion for the Veteran's cervical radiculopathy of the upper extremities.  

Noting that the examiner relied on the "at least as likely as not" evidentiary standard, instead of the "clear and unmistakable" standard, the Board remanded the issue in 2015 for an addendum opinion.

In an October 2015 addendum, the examiner responded to 'whether the Veteran's carpal tunnel syndrome and ulnar neuropathy clearly and unmistakably existed prior to his period of service on 2005' by referring the Board to the February 2015 VA examination, "the answer is the same.  Carpal tunnel syndrome existed prior to active service of 2005."  Regarding whether there was clear and unmistakable evidence that the carpal tunnel syndrome and ulnar neuropathy were not aggravated, the examiner again noted "the answer is the same [as the February 2015 examination].  There is clear and unmistakable evidence that they were not aggravated by service...increase was due to natural progression."  Additionally, the examiner opined that the Veteran's carpal tunnel syndrome was not proximately due to or aggravated by his service-connected radiculopathy, as carpal tunnel syndrome is "a neuropathy and is far distal anatomically from the cervical C5-6 and C6-7 roots in the neck."  The "EMG/NCV studies in 2007 did not show that the Veteran's nerve conduction velocities were in the range of carpal tunnel syndrome at the time.  Therefore, the implication is that the C5-7 roots did not influence a median neuropathy or carpal tunnel syndrome that was diagnosed later."  The examiner instructed the Board to "not confuse carpal tunnel syndrome at his wrist and radiculopathy from the neck with identical symptoms in the hands, giving cause and effect results."  The examiner noted the Veteran had hand pain, and that it was thought that his hand pain was due to carpal tunnel syndrome, but surgery on the transverse ligament to free the median nerve did not resolve the Veteran's symptoms of hand pain.  The examiner noted that it "turns out that the pain was not due to the carpal tunnel as much as the hand pain was due to the cervical nerves in the neck C5-7, causing his hand pain.  These C5-7 nerves dermatomes from a radiculopathy are in the same distribution as the median nerve.  Therefore, the persistent 'hand pains' is due to the radiculopathy in the C5-7 roots, not due to the carpal tunnel syndrome causing his hand pain."

Initially, the Board notes that the Veteran is competent to report when his hand and arm pain, numbness and tingling began.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Veteran is not competent to ascribe a diagnosis to his symptoms, as electrodiagnostic testing was required for such diagnoses.  The Board also finds the Veteran's statements and descriptions to be credible.

Prior to his active period of service from January 2005 to April 2006, there are no records of treatment for or complaints of symptoms attributed to the nerves associated with the Veteran's arms and hands.  A 2004 complaint of arm numbness was addressed as a cardiac problem.  Within the month he was returned from Iraq, the Veteran complained of "bothersome" or increased tingling, numbness and pain in his hands.  On one record he reported he had intermitted tingling and numbness in his hands for the prior four or five years.  In other records, he stated that the symptoms he was complaining of (perhaps the increased symptoms) began during his deployment.  

Based on the Veteran's statement in May 2006 that he had intermittent numbness and tingling in his hands for four or five years, the 2015 VA examiner determined that there is clear and unmistakable evidence that the Veteran had carpal tunnel syndrome (specifically) and ulnar neuropathy (by association to the questions asked) prior to his 2005 deployment.  However, the VA examiner also noted that the Veteran's "hand pain" could be attributed to his carpal tunnel syndrome or his service-connected radiculopathy, as they both resulted in the same symptom.  The Veteran's upper extremity radiculopathy is service connected as a result of a neck injury he suffered during his 2005/6 deployment.  Therefore, the examiner found that the symptoms prior to his neck injury on deployment were associated with prior carpal tunnel syndrome.  The Board finds that this rationale for why there is clear and unmistakable evidence that the Veteran had carpal tunnel syndrome/ulnar neuropathy prior to the 2005/6 deployment is adequate.

Next, the 2015 examiner found that there was clear and unmistakable evidence that the Veteran's carpal tunnel syndrome and ulnar neuropathy were not aggravated by his 2005/6 active service because the Veteran was acting as an overseer and not as a full mechanic during his deployment.  The Board notes that the Veteran's Duty MOS was as a "track mechanic" for this period of service.  The implication from this opinion seems to be that if the Veteran had served as a mechanic only, or in manual labor only, that the increase in symptoms he reported upon return from deployment would be a result of aggravation and not natural progression.  However, the record does not contain a description of the Veteran's physical duties during his deployment, to include how much time he worked with his hands or what his service as an "overseer" may have meant in terms of time spent doing physical work.  Additionally, the treatment records right after his return included ongoing competent and credible complaints of an increase in his symptoms, which the 2015 examiner associated with his carpal tunnel syndrome and his radiculopathy, and which his private physicians initially diagnosed as carpal tunnel syndrome and ulnar neuropathy.  As such, the Board does not find that the rationale for why the Veteran's carpal tunnel syndrome and ulnar neuropathy clearly and unmistakably were not aggravated is adequate.

Lastly, the Board notes that in the February 2015 examination, the examiner opined that the Veteran's carpal tunnel syndrome and ulnar neuropathy were the result of the cumulative effect of the stress of his job as a mechanic on inactive service for more than 20 years.  In viewing the evidence in the light most favorable to the Veteran, he developed carpal tunnel syndrome and ulnar neuropathy during his inactive service as a mechanic, and suffered an aggravation of these disabilities during a 2005/6 deployment after which he complained of suddenly increased symptoms which resulted in multiple surgeries within a year of his return from deployment and ongoing treatment and complaints.  As such, the Board will resolve reasonable doubt in the Veteran's favor and finds that entitlement to service connection for bilateral carpal tunnel syndrome and bilateral ulnar neuropathy is warranted.


ORDER

Service connection for bilateral carpal tunnel syndrome and bilateral ulnar neuropathy is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


